Exhibit 10.1

 

  LOGO [g643826g18w18.jpg]  

Deutsche Bank AG, London Branch

Winchester house

  1 Great Winchester St, London EC2N 2DB   Telephone: 44 20 7545 8000   c/o
Deutsche Bank Securities Inc.   60 Wall Street   New York, NY 10005   Telephone:
212-250-2500

 

Date:    December 5, 2013 To:    HCI Group, Inc. (“Counterparty”) From:   
Deutsche Bank AG, London Branch (“Dealer”) Subject:    Share Forward Transaction
Confirmation Ref. #    560200

The purpose of this confirmation (this “Confirmation”) is to set forth certain
terms and conditions of the Share Forward Transaction (the “Transaction”)
entered into between Counterparty and Dealer on the Trade Date. This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(the “ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

1. This Confirmation evidences a complete and binding agreement between you and
us as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein) shall supplement,
form a part of, and be subject to, an agreement in the form of the ISDA 2002
Master Agreement (the “Agreement”) as if Dealer and Counterparty had executed an
agreement in such form (but without any Schedule except for the elections set
forth herein) on the Trade Date. In the event of any inconsistency between the
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com   



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:            Trade Date:    December 5, 2013         Effective
Date:    December 11, 2013, subject to cancellation of the Transaction as
provided in Section 4(b) below.         Shares:    The common stock, no par
value, of HCI Group, Inc. (the “Issuer”) (Exchange symbol “HCI”).
        Exchange:    New York Stock Exchange.         Related Exchange:    All
Exchanges. Valuation:            Seller:    Dealer.         Buyer:   
Counterparty.         Forward Price:    USD48.05         Prepayment:   
Applicable.         Prepayment Amount:    USD29,923,185.55 (The Forward Price
multiplied by the initial Number of Shares)         Prepayment Date:    The
Effective Date; provided that no cancellation of this Transaction has occurred
as provided in Section 4(b) below.         Variable Obligation:    Not
Applicable.         Number of Shares:    622,751 Shares, as reduced from time to
time following settlement on each Settlement Date by the Daily Number of Shares
for such Settlement Date.         Daily Number of Shares:                       
For any Settlement Date occurring prior to the first day of the Settlement
Period, the number of Shares specified by Dealer in the related Settlement
Notice (as defined below under “Settlement Dates”) and (b) for each Settlement
Date occurring on or after the first day of the Settlement Period, the Number of
Shares as of the first day of the Settlement Period divided by 20, rounded down
to the nearest whole number (with any reduction in the Daily Number of Shares
due to rounding being allocated to the final Settlement Date); provided that (i)
if a Market Disruption Event occurs on any Exchange Business Day in the
Settlement Reference Period, the Calculation Agent may determine that such
Exchange Business Day is a Disrupted Day only in part, in which case the
Calculation Agent will reduce the Daily Number of Shares for the related
Settlement Date and shall designate one or more Settlement Dates at the end of
the Settlement Period as the Settlement Date(s) for the remaining Daily Number
of Shares, (ii) Dealer may increase the Daily Number of Shares on any Settlement
Date during the Settlement Period by delivery of a Settlement Notice specifying
the additional Daily Number of Shares for such Settlement Date to Counterparty,
in which case the Daily Number of Shares for each remaining Settlement Date
shall be reduced on a pro rata basis and (iii) the aggregate of the Daily Number
of Shares for all Settlement Dates shall equal the initial Number of Shares; and
provided further that, if the final Settlement Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, then, subject to Section
4(e) hereof, the Final Disruption Date shall be considered the final Settlement
Date. “Final Disruption Date” means April 30, 2019.

 

2



--------------------------------------------------------------------------------

        Market Disruption Event:    The definition of “Market Disruption Event”
in Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be,” and inserting the words “at any time on any
Scheduled Trading Day during the Settlement Reference Period”.    Section 6.3(d)
of the Equity Definitions is hereby amended by deleting the remainder of the
provision following the term “Scheduled Closing Time” in the fourth line
thereof.    Notwithstanding anything to the contrary herein or in the Equity
Definitions, to the extent that a Disrupted Day occurs during the Settlement
Reference Period, the Calculation Agent may, in its good faith and commercially
reasonable discretion, extend the Settlement Reference Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event, the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case such Disrupted Day shall not be included in the
Settlement Reference Period or (ii) such Disrupted Day is a Disrupted Day only
in part. Any Scheduled Trading Day on which the Exchange is scheduled to close
prior to its normal close of trading shall be deemed to be a Disrupted Day in
full. In the event that Dealer concludes, in its good faith discretion, that it
is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer) or due to a material decrease in trading volume for the
Shares, for it (or its affiliate) to refrain from or decrease any hedging or
hedge unwind activity on any Scheduled Trading Day during the Settlement
Reference Period, Dealer may by written notice to Counterparty deem such day to
be a Disrupted Day in whole or in part. Settlement Terms:            Physical
Settlement:    Applicable. In lieu of Section 9.2 of the Equity Definitions,
Dealer will deliver to Counterparty the Daily Number of Shares for the related
Settlement Date on such Settlement Date. Section 9.11 of the Equity Definitions
shall be amended by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares.         Settlement Dates:    (i) Any Clearance System Business
Day designated by Dealer as a Settlement Date following the Effective Date in a
written notice (a “Settlement Notice”) that is delivered to Counterparty,
specifying the Daily Number of Shares for such Settlement Date and (b) each
Clearance System Business Day that is one Settlement Cycle following each
Exchange Business Day in the Settlement Reference Period that is not a Disrupted
Day in full (clause (b), the “Settlement Period”).         Settlement Reference
Period:    The period beginning with, and including March 20, 2019 (or, if such
date is not an Exchange Business Day, the next following Exchange Business Day)
and ending with, and including, the 20th Exchange Business Day thereafter;
provided that the Settlement Reference Period shall be extended by one Exchange
Business Day for each Exchange Business Day therein that is a Disrupted Day (in
whole or in part).

 

3



--------------------------------------------------------------------------------

Dividends:            Dividend Payment:    In lieu of Section 9.2(a)(iii) of the
Equity Definitions, Dealer will pay to Counterparty the relevant Dividend Amount
on each Dividend Payment Date.         Dividend Amount:    (a) 100% of any cash
dividend or distribution per Share declared by the Issuer to holders of record
of a Share on any record date occurring during the period from, and including,
the Effective Date to, but excluding, the final Settlement Date, multiplied by
(b) the Number of Shares on such record date (after giving effect to any
reduction on such record date, if such record date is a Settlement Date).
        Dividend Payment Date:    Each date on which the relevant Dividend
Amount is paid or distributed by the Issuer to shareholders of record. Share
Adjustments:            Method of Adjustment:    Calculation Agent Adjustment
Extraordinary Events:            New Shares:    In the definition of New Shares
in Section 12.1(i) of the Equity Definitions, the text in clause (i) thereof
shall be deleted in its entirety and replaced with “publicly quoted, traded or
listed on any of the New York Stock Exchange, The NASDAQ Global Market or The
NASDAQ Global Select Market (or their respective successors)”.
        Consequences of Merger Events:                    Share-for-Share:   
Modified Calculation Agent Adjustment.                 Share-for-Other:   
Cancellation and Payment.                 Share-for-Combined:    Component
Adjustment.         Tender Offer:    Applicable.         Consequences of Tender
Offer:                    Share-for-Share:    Modified Calculation Agent
Adjustment.                 Share-for-Other:    Modified Calculation Agent
Adjustment.                 Share-for-Combined:    Modified Calculation Agent
Adjustment.         Composition of Combined            Consideration:    Not
Applicable.         Nationalization, Insolvency or Delisting:    Cancellation
and Payment; provided that in addition to the provisions of Section 12.6(a)(iii)
of the Equity Definitions, it shall also constitute a Delisting if the Exchange
is located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.         Determining Party:    Dealer.

 

4



--------------------------------------------------------------------------------

Additional Disruption Events:            Change in Law:    Applicable; provided
that Section 12.9(a)(ii) of the Equity Definitions is amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”, (ii) replacing the word “Shares”
with “Hedge Positions”, and (iii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date”.         Failure to Deliver:    Not Applicable.
        Insolvency Filing:    Applicable.         Hedging Disruption:   
Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
amended by immediately following the word “Transaction” the fourth line thereof,
adding the phrase “in the manner contemplated on the Trade Date”.
        Increased Cost of Hedging:    Applicable; provided that Section
12.9(a)(vi) of the Equity Definitions is hereby amended by (x) in the second and
seventh lines thereof, deleting the word “materially” and (y) immediately
following the word “Transaction” in the sixth line thereof, adding the phrase
“in the manner contemplated by the Hedging Party on the Trade Date”.
        Hedging Party:    Dealer, for all applicable Additional Disruption
Events. ISDA Termination Events:    Upon the occurrence of an Event of Default
or Termination Event with respect to a Transaction, Dealer may elect, by written
notice to Counterparty prior to the related Early Termination Date, to treat
such Early Termination Date as a Valuation Date with respect to such Transaction
to which Physical Settlement applies for the remaining Number of Shares for such
Transaction.    The Calculation Agent shall adjust the payment due from
Counterparty for any interest breakage costs in connection with such deemed
Valuation Date. Non-Reliance:    Applicable. Agreements and Acknowledgments   
Regarding Hedging Activities:    Applicable. Additional Acknowledgments:   
Applicable. Account Details:   

        Account for payment to

        Counterparty:

           To be advised.         Account for payment to Dealer:            To
be advised.         Address for notices to Counterparty:            HCI Group,
Inc.            5300 West Cypress Street, Suite 100            Tampa, Florida
33607            Attention: General Counsel         Address for notices to
Dealer:    Deutsche Bank    60 Wall Street, 4th floor    New York, NY 10005   
Attn: Andrew Yaeger    Telephone: 212-250-2717

 

5



--------------------------------------------------------------------------------

   Deutsche Bank    60 Wall Street, 4th floor    New York, NY 10005    Attn:
Faiz Khan    Telephone: 212-250-0668 Other Terms:            Calculation Agent:
   Dealer.

3. Representations, Warranties, Acknowledgments and Agreements. Counterparty
represents and warrants to, and agrees with, Dealer that:

 

  (a) Accredited Investor and Qualified Institutional Buyer. Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and (ii) it is an “accredited investor” as that
term is defined under Regulation D under the Securities Act.

 

  (b) Rule 13e-1. The purchase of Shares by Counterparty from Dealer pursuant
to, and Counterparty’s entry into, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as it relates to Counterparty and its affiliates.

 

  (c) Board Authorization. The Transaction is being entered into pursuant to a
publicly disclosed share buy-back program and the board of directors of
Counterparty has approved the use of the Transaction to effect the Share
buy-back program.

 

  (d) No conflicts. Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

  (e) Investment Company. Counterparty is not, and after giving effect to the
Transaction will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

  (f) Reporting. Counterparty shall report the Transaction to the extent
required under the Exchange Act and the rules and regulations thereunder.

 

  (g) Solvency. As of the Trade Date and the Premium Payment Date, Counterparty
is not, and will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Cod)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

 

  (h) Deposit Insurance. Counterparty understands that no obligations of Dealer
to it hereunder will be entitled to the benefit of deposit insurance and that
such obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

6



--------------------------------------------------------------------------------

  (i) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date and reasonably acceptable to Dealer in forma and
substance, with respect to matters set forth in Section 3(a) of the Agreement;
provided that such opinion of counsel may contain customary exceptions and
qualifications, including without limitation exceptions or qualifications
relating to indemnification provisions.

 

  (j) Rule 10b5-1; No Material, Non-Public Information. Counterparty intends for
this Confirmation to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c)(1). Counterparty acknowledges and agrees that
Dealer (or its designated affiliate) may purchase or sell Shares to hedge, or
unwind its hedge of, its obligations under the Transaction and that such
purchases or sales will be conducted independently of Counterparty. Counterparty
agrees that the timing, quantities, prices and manner of such purchases or sales
by Dealer (or its designated affiliate) (including without limitation whether
such purchases or sales are made on any securities exchange or privately) and
any such election shall be within the absolute discretion of Dealer (or its
designated affiliate). Counterparty represents and warrants that, on the Trade
Date, Counterparty is not aware of any material non-public information with
respect to the Shares or the business, operations or prospects of the Issuer and
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act, and that
it has not entered into or altered and will not enter into or alter any
corresponding or hedging transaction or position with respect to the Shares.
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

  (k) Regulation M. On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M (“Regulation M”)
under the Exchange Act, and Counterparty shall not engage in any “distribution,”
as such term is defined in Regulation M, of Shares or such securities, other
than a distribution meeting the requirements of the exceptions set forth in
either sections 101(b)(10) and 102(b)(7) of Regulation M or section 102(c) of
Regulation M, on any Settlement Date(s) (including the periods and dates
described under “Staggered Settlement” and “Right to Extend”).

 

  (l) No Manipulation. Counterparty is not entering into this Confirmation to
(i) create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares), or (ii) facilitate a distribution of the Shares (or
any security convertible into or exchangeable for Shares, or whose value under
its terms may in whole or in significant part be determined by the value of the
Shares), in each case in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

 

  (m) Rule 10b-18. Counterparty agrees that neither it nor any “affiliated
purchaser” of it (as such term is defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall purchase, or enter into any derivative transaction that
would reasonably be expected to lead to any purchase of, any Shares during the
term of the Transaction and represents that neither it nor any “affiliated
purchaser” of it has made any purchases of blocks pursuant to the one block per
week proviso in Rule 10b18(b)(4) under the Exchange Act during either (i) the
four full calendar weeks immediately preceding the Trade Date or (ii) the
calendar week in which the Trade Date falls.

 

7



--------------------------------------------------------------------------------

  (n) Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

 

  (i) Counterparty agrees that it:

 

  (A) will not during the term of the Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act of
1933, as amended (the “Securities Act”)) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange;

 

  (B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and

 

  (C) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date and (ii) the number of Shares purchased pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the announcement date. Such written notice shall be deemed to
be a certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. Counterparty acknowledges that any such notice may cause
the terms of the Transaction to be adjusted or the Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in paragraph (a) above.

 

  (ii) Dealer in its sole discretion may (A) make adjustments to the terms of
the Transaction, including, without limitation, the Settlement Reference Period,
upon the occurrence of any such public announcement or (B) treat the occurrence
of such public announcement as an Additional Termination Event with respect to
any Transaction with Counterparty as the sole Affected Party.

 

       “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

  (o) Reporting Obligations. Counterparty represents and warrants on the Trade
Date that the reports and other documents filed by the Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act or other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the Trade Date, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to the make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

 

  (p) No Representations Regarding Accounting Treatment. Without limiting the
generality of Section 13.1 of the Equity Definitions, Counterparty acknowledges
that Dealer is not making any representations or warranties with respect to the
treatment of the Transaction under any relevant accounting guidance.

 

  (q) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, each party and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of such Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure.

 

  (r) Commodity Exchange Act. Each of Counterparty and Dealer represents to the
other that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act (as amended).

 

8



--------------------------------------------------------------------------------

  (s) Bankruptcy Acknowledgments. Each of Counterparty and Dealer agree and
acknowledge that, in respect of Counterparty, (a) the Transaction shall
constitute a “qualified financial contract” within the meaning of 12 U.S.C.
Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s rights under Sections
5 and 6 of the Agreement constitute rights of the kind referred to in 12 U.S.C.
Section 1821(e)(8)(A). In addition, the parties hereto agree and acknowledge
that Counterparty is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and that (i) this Confirmation is (A) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code, and
(B) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, in each case with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (ii) Counterparty is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

  (t) Recommendations. Counterparty (i) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; and (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing.

 

  (u) Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption or
Illegality).

 

  (v) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

  (w) Tax Representation and Agreement. Dealer represents to Counterparty that
the Transaction entered into by Dealer acting through DBSI will be treated,
solely for United States income tax purposes, as entered into by a United States
corporation. Dealer agrees to deliver to Counterparty, upon execution and
delivery of this Confirmation, a properly executed United States Internal
Revenue Service Form W-8IMY (or any successor thereto) from Dealer and
withholding statement with attached Form W-9 (or any successor form thereto)
from DBSI.

4. Other Provisions.

 

  (a) Repurchase Notices. Counterparty shall, at least 10 Scheduled Trading Days
prior to effecting any repurchase of Shares or consummating or otherwise
executing or engaging in any transaction or event, other than a stock split or
stock dividend (an “Adjustment Event”), that would lead to an increase in the
Number of Shares, give Dealer a written notice of such repurchase or Adjustment
Event (a “Repurchase Notice”) if, following such repurchase or Adjustment Event,
the Notice Percentage as determined on the date of such Repurchase Notice is
(i) greater than 4.5% and (ii) in the case of any Repurchase Notice other than
the first Repurchase Notice, greater by 0.5% or more than the Notice Percentage
included in the immediately preceding Repurchase Notice. The “Notice Percentage”
as of any day is the fraction, expressed as a percentage, the numerator of which
is the Number of Shares for the Transaction, and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section

 

9



--------------------------------------------------------------------------------

4(a), then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

  (b) Offering Contingency. If the offering by Counterparty of USD100,000,000
aggregate principal amount of 3.875% convertible notes due 2018 does not close
on or prior to December 11, 2013 (or such later date as Counterparty and Dealer
shall have agreed which in no event shall be later than December 20, 2013), then
the Transaction shall be terminated and cancelled with no payments (including,
for the avoidance of doubt, any early termination payment) or performance being
due by either party.

 

  (c) Transfer or Assignment. Either Counterparty or Dealer may transfer any of
their rights or obligations under the Transaction only with the prior written
consent of the other party; provided that such other party may not unreasonably
withhold or delay such consent, it being understood that it is not unreasonable
to withhold or delay such consent if, among other reasons, the transferring
party does not comply with the Transfer Requirements (as defined below).

“Transfer Requirements” means, with respect to the party transferring its rights
or obligations under the Transaction (such party, the “Transferring Party” and
the other party, the “Non-Transferring Party”), (i) the Transferring Party shall
deliver opinions and documents reasonably satisfactory to Non-Transferring Party
in connection with such assignment; (ii) such assignment shall be effected on
terms reasonably satisfactory to the Non-Transferring Party with respect to any
legal and regulatory requirements relevant to the Non-Transferring Party;
(iii) the Non-Transferring Party shall not, as a result of such assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount that the
Non-Transferring Party would have been required to pay to the Transferring Party
in the absence of such transfer and assignment; (iv) no Event of Default,
Potential Event of Default or Termination Event shall occur as a result of such
assignment; (v) without limiting the generality of clause (iii), the
Transferring Party shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by the Non-Transferring Party to permit the Non-Transferring Party to
determine that results described in clauses (iii) and (iv) will not occur upon
or after such transfer and assignment; and (vi) the Transferring Party shall be
responsible for the Non-Transferring Party’s reasonable out-of-pocket costs and
expenses, including reasonable fees of counsel, incurred in connection with such
transfer and assignment. The definition of Transfer Requirements shall also
include the following requirements in the case of a transfer by Counterparty:
(i) Counterparty shall continue to be obligated with respect to “Repurchase
Notices” above; (ii) such assignment shall be made to a U.S. person (as defined
in the Internal Revenue Code of 1986, as amended) and (iii) if Dealer reasonably
requests, the transferee shall agree not to hedge its exposure to the
Transaction, or to hedge such exposure only pursuant to an effective
registration of the Issuer or otherwise in compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws.

 

10



--------------------------------------------------------------------------------

  (d) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, or given then-current liquidity, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on any Settlement Date for any Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the 20 Exchange Business Day following
such Nominal Settlement Date) and the number of Shares that it will deliver on
each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) Physical Settlement will apply on each Staggered Settlement Date, except
that the Shares otherwise deliverable on such Nominal Settlement Date will be
allocated among such Staggered Settlement Dates as specified by Dealer in the
notice referred to in clause (i) above.

 

  (e) Right to Extend. Dealer may postpone any Settlement Date or extend the
Settlement Reference Period, in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares and the Daily Number of Shares
with respect to any affected Settlement Date, if Dealer determines, in its
commercially reasonable discretion, that such postponement or extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder, in each case in a manner that would, if Dealer
were the Issuer or an affiliated purchaser of the Issuer (as defined in Rule
10b-18 under the Exchange Act), be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (f) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to any
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI.

 

  (g) Amendments to Equity Definitions.

 

  (i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (B)(ii) is hereby amended by deleting the words
“diluting or concentrative” and the words “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing such latter
phrase with the words “(and, for the avoidance of doubt, adjustments may be made
to account solely for changes in volatility or liquidity relative to the
relevant Shares)”; and

 

  (ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”.

 

11



--------------------------------------------------------------------------------

  (h) Share Termination Alternative. If Dealer would owe Counterparty any amount
pursuant to Article 12 of the Equity Definitions or Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Dealer shall satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below), in which
case the following provisions shall apply on the Scheduled Trading Day
immediately following the Early Termination Date or date on which the relevant
Transaction is cancelled or terminated with respect to the Payment Obligation:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Article 12 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, or such later
date as Dealer may reasonably determine (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation. Share Termination Delivery   
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, such value to be determined by the
Calculation Agent by commercially reasonable means and notified by the
Calculation Agent to the parties prior to the Share Termination Payment Date.
Share Termination Delivery Unit:            One Share or, if as the result of an
Insolvency, Nationalization or Merger Event, the Shares have changed into other
property or the right to receive other property, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization or
Merger Event. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, Dealer shall determine the
composition of consideration such holder shall be deemed to have elected to
receive in its sole discretion. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

12



--------------------------------------------------------------------------------

  (i) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement, or any other agreement between the parties to the contrary, no
collateral is transferred in connection with this Transaction. Obligations under
this Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under this
Transaction, whether arising under the Agreement, under this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

  (j) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

 

  (k) Governing Law; Jurisdiction. THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (l) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF EITHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THIS TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

5. 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol.

 

  (a) The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 5 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 5:

Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity;

 

13



--------------------------------------------------------------------------------

Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

The Local Business Days for such purposes in relation to Dealer are New York and
in relation to Counterparty are Florida;

The following are the applicable email addresses.

 

Portfolio Data:    Dealer: collateral.disputes@db.com    Counterparty:
agraham@hcigroup.com Notice of discrepancy:    Dealer:
collateral.disputes@db.com    Counterparty: agraham@hcigroup.com Dispute Notice:
   Dealer: collateral.disputes@db.com    Counterparty: agraham@hcigroup.com

6. NFC Representation Protocol.

 

  (a) The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013
(the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation Protocol.
In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 6 (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

  (b) Counterparty confirms that it enters into this Agreement as a party making
the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation).

 

14



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of this
Confirmation and indicates your agreement to those terms. Dealer will make the
time of execution of the Transaction available upon request.

Dealer is regulated by the Financial Services Authority.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:   /s/ Michael Sanderson
Name:   Michael Sanderson Title:   Managing Director By:   /s/ Zahid Biviji
Name:   Zahid Biviji Title:   Managing Director

DEUTSCHE BANK SECURITIES INC., acting

solely as Agent in connection with the Transaction

By:   /s/ Michael Sanderson Name:   Michael Sanderson Title:   Managing Director
By:   /s/ Zahid Biviji Name   Zahid Biviji Title:   Managing Director

Confirmed and Acknowledged as of the date first above written:

 

HCI GROUP, INC. By:   /s/ Andrew L. Graham Name:   Andrew L. Graham Title:   As
General counsel

 

15